OPINION — AG — QUESTION: "CAN THE BOARD OF TRUSTEES OF A FIREMEN'S RELIEF AND PENSION FUND GRANT A SERVICE RETIREMENT PENSION TO A VOLUNTEER FIREMEN, WHERE SUCH FIREMEN HAS ALSO BEEN A MEMBER OF THE POLICE DEPARTMENT OF THE SAME CITY AND IS ELIGIBLE FOR RETIREMENT UNDER THE LAWS RELATING TO THE POLICE PENSION AND RETIREMENT SYSTEM, (DUAL RETIREMENT SYSTEMS) THEREBY GRANTING TO SAID FIREMEN A PENSION FROM BOTH THE FIREMEN'S RELIEF AND PENSION FUND AND FROM THE POLICE PENSION AND RETIREMENT SYSTEM ?" — A DULY QUALIFIED INDIVIDUAL MAY LAWFULLY RECEIVE A PENSION FROM BOTH THE FIREMEN'S RELIEF AND PENSION FUND AND THE POLICE PENSION AND RETIREMENT SYSTEM. CITE: 11 Ohio St. 1961 541 [11-541], 11 Ohio St. 1961 361 [11-361], 11 Ohio St. 1961 364 [11-364], 11 Ohio St. 1961 364 [11-364](A), 11 Ohio St. 1961 541 [11-541](K), 11 Ohio St. 1961 345 [11-345] (BURCK BAILEY) (DUAL COMPENSATION, RETIREMENT)